Title: From Thomas Boylston Adams to James Sullivan, 23 October 1804
From: Adams, Thomas Boylston
To: Sullivan, James



Gentlemen
Quincy 23d: October 1804

Having waited some time in expectation of an answer to the last proposal, which I had the honor to submit to your consideration relative to the settlement of the dispute between the proprietors of the Middlesex Canal Company & the owners of the Teel farm at Medford, I am induced once more to call the attention of the Gentlemen of the Committee to this subject. The Season is already so far advanced that the removal of the house will not easily be effected this Autumn, unless the Committee should be persuaded to give orders for an immediate commencement of the work; & my instructions are such as will preclude me from giving any attention to the subject of compensation for damages until the house is placed as remote from injury or inconvenience as it was before the Canal was cut before it.
The proposition of the Committee made some time since, to give the owners of the Teel farm an equal quantity of land in exchange for that which was taken by the Corporation—has not grown into much favor by being maturely considered. It is hoped the Committee will think of some indemnity more likely to meet acceptance.
It would be esteemed a favor, if the Committee would give a prompt attention to this business, and for my own convenience I will beg leave to suggest that a speedy answer would be very acceptable as I have now an opportunity of conferring with all the proprietors; as the agent of whom / I have the honor to be very respectfully / Gentlemen, / Your very hble Servt
T. B. Adams.